DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Line 6 of page 1 of the specification recites “DE 10 013 021 295 B3,” which appears to be a misstating of --DE 10 2013 021 295 B3--.
Line 15 of page 2 of the specification recites “DE 10 013 021 295 B3,” which appears to be a misstating of --DE 10 2013 021 295 B3--.
Appropriate correction is required.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:
Claim 8 recites “based a load profile of the internal combustion engine” in line 2, which appears to be a misstating of --based on a load profile of the internal combustion engine--.
Claim 8 recites “the initial valve” in lines 3-4, which appears to be a misstating of --the initial value--.
Claim 8 recites “the corrected original valve” in line 4, which appears to be a misstating of --the corrected original value
Claim 9 recites “the limit valve” in line 2, which appears to be a misstating of --the limit value--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the internal combustion engine” in lines 7-8; however, the claim does not appear to previously introduce “an internal combustion engine,” such that it is unclear what exactly is meant by “the internal combustion engine” in lines 7-8 of the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 6 recites “resetting the learning curve and, as a result, the limit curve to their initial values” in lines 9-10; however, it is unclear whether “initial values” is intended to specify that: (a) the learning curve is reset to a first initial value and the limit curve is reset to a second initial value, (b) the learning curve is reset to a set of first initial values resetting the learning curve and, as a result, the limit curve to their initial values” makes it impossible for one having ordinary skill in the art to discern whether an otherwise equivalent method would anticipate or infringe upon the method of claim 6.
Claims 7-10 are dependent from claim 6, such that claims 7-10 also include the indefinite subject matter recited by claim 6, such that claims 7-10 are also rejected for at least the same reasons that claim 6 is rejected, as discussed in detail directly above with respect to claim 6.

Claim 7 recites “setting the initial value to an original value” in lines 1-2. Claim 7 is dependent from claim 6, and claim 6 recites “resetting the learning curve and, as a result, the limit curve to their initial values” in lines 9-10. Specifically, it is unclear which “initial value” of “initial values” in line 10 of claim 6 is intended to be set to an original value by claim 7. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim 8 recites “correcting the original value…” in lines 1-2. Claim 8 also recites “setting the initial valve…” in lines 3-4. Claim 8 is dependent from claim 6, and claim 6 recites “resetting the learning curve and, as a result, the limit curve to their initial values” correcting the original value…” in lines 1-2 of claim 8. Next, it is unclear which “initial [value]” of “initial values” in line 10 of claim 6 is intended to be set to the corrected original value by claim 8. Thus, there appears to be improper antecedent basis for the limitations in the claim.
Claims 9 and 10 are dependent from claim 8, such that claims 9 and 10 also include the indefinite subject matter recited by claim 8, such that claims 9 and 10 are also rejected for at least the same reasons that claim 8 is rejected, as discussed in detail directly above with respect to claim 8.

Claim 10 recites “changing into the crankcase pressure monitoring mode…” in lines 1-2. Claim 10 is dependent from claim 6 via claims 8 and 9; however, none of claims 6 and 8-10 appears to previously introduce “a crankcase pressure monitoring mode,” such that it is unclear what exactly is meant by “changing into the crankcase pressure monitoring mode…” in lines 1-2 in claim 10. Thus, there appears to be improper antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0319762 to Honl et al. (hereinafter: “Honl”).
With respect to claim 6, Honl teaches a method for monitoring crankcase pressure, comprising the steps of: calculating a learning curve according to a target-actual deviation of the crankcase pressure {for example, as depicted by at least Figs. 2 & 3 and as discussed by at least ¶ 0015-0016, 0025 & 0037, a curve 110 of setpoint pressure values are adapted (e.g., “calculating a learning curve”) as a function of a determined deviation of the setpoint pressure values from pressure information about current crank case pressure (e.g., “according to a target-actual deviation of the crankcase pressure”); also, note at least lines 6-15 & 21 of page 1 of Applicant’s originally-filed specification, which is understood to describe DE 102013201295 B3 [hereinafter: “DE (‘295)”] (which is in the patent family of Honl and which is understood to be a German language equivalent to Honl) as including: “[the] learning curve is determined from an average value of target crankcase pressure values, the deviation thereof from the actual crankcase pressure, and a weighting factor”}; adjusting the target crankcase pressure according to the learning curve [for example, as depicted by at least Figs. 2 & 3 and as discussed by at least ¶ 0015-0016, 0025 & 0035-0037, a particular setpoint pressure value is replaced by one of the adapted setpoint pressure values; also, note at least lines 6-15 & 21 of page 1 of Applicant’s originally-filed specification, which is understood to describe DE (‘295) as including: “[the] learning curve is then used to update the target crankcase pressure accordingly”]; calculating a limit curve according to the target crankcase pressure [for example, as depicted by at least Figs. 2 & 3 and as discussed by at least ¶ 0014, 0033-0034 & 0037, a curve 112 is obtained as a sum of the adapted setpoint pressure values, including the particular changed setpoint pressure value, and a predefined first offset value 114; also, note at least lines 6-15 & 21 of page 1 of Applicant’s originally-filed specification, which is understood to describe DE (‘295) as including: “[the] limit curve is calculated according to the target crankcase pressure and an offset value”]; monitoring actual crankcase pressure for exceedance of the limit curve [for example, as depicted by at least Figs. 3 & 4 and as discussed by at least ¶ 0035-0037, currently detected crankcase pressures are monitored for exceedance of comparison pressures of the curve 112; also, note at least lines 6-15 & 21 of page 1 of Applicant’s originally-filed specification, which is understood to describe DE (‘295) as including: “monitoring crankcase pressure, in which in a first feature a crankcase pressure monitoring is carried out on the basis of a limit curve” and “[if] the current actual-crankcase pressure exceeds the value of the limit curve, a safety-critical error is displayed to the operator of the internal combustion engine”]; and after an engine start, upon identification of a steady-state operation of the internal combustion engine, comparing the actual crankcase pressure with a limit value [as depicted by at least Fig. 3 and as discussed by at least ¶ 0030-0031 & 0035-0036, the current crankcase pressure is compared with a particular comparison pressure of the curve 112 via a comparator 80 (e.g., “comparing the actual crankcase pressure with a limit value”), at times including when steady-state operation of diesel engine 10 is detected (e.g., “after an engine start, upon identification of a steady-state operation of the internal combustion engine”); also, note at least lines 6-15 & 21 of page 1 of Applicant’s originally-filed specification, which is understood to describe DE (‘295) as including: “monitoring crankcase pressure, in which in a first feature a crankcase pressure monitoring is carried out on the basis of a limit curve” and “[if] the current actual-crankcase pressure exceeds the value of the limit curve, a safety-critical error is displayed to the operator of the internal combustion engine”] and, when the limit value is identified as being exceeded, resetting the learning curve and, as a result, the limit curve to their initial values [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that process step “resetting the learning curve and, as a result, the limit curve to their initial values” is not required to be performed by the method of claim 6 by virtue of its dependency upon a condition “when the limit value is identified as being exceeded” that is not necessarily satisfied during performing of the method of claim 6 (e.g., when process step “comparing the actual crankcase pressure with a limit value” produces a comparison result of the actual crankcase pressure being equal to or less than the limit value)]. 

With respect to claim 7, Honl teaches the method according to claim 6, including setting the initial value to an original value in a new condition of the internal combustion engine [for example, it is understood that each setpoint pressure value of the characteristic curve diagram 30 necessarily has an original value, including when the internal combustion engine is definable as having a new condition]. 

With respect to claim 8, Honl teaches the method according to claim 6, including correcting the original value based a load profile of the internal combustion engine or an operating lifetime of the internal combustion engine, and setting the initial value to the corrected original value (as depicted by at least Fig. 3 and as discussed by at least ¶ 0006; because based [on] a load profile of the internal combustion engine and based [on] an operating lifetime of the internal combustion engine are recited in the alternative, it is sufficient to address one of the claimed alternatives). 

With respect to claim 9, Honl teaches the method according to claim 8, including comparing the actual crankcase pressure with the limit value within a specifiable time {for example, it is understood that any amount of time [e.g., a duration of a predicted (or actual) lifespan of a vehicle, or 1 million years or more] is specifiable, such that it is understood that Honl necessarily performs the comparison between the current crankcase pressure and the comparison pressure within a specifiable time}. 

With respect to claim 10, Honl teaches the method according to claim 9, including changing into the crankcase pressure monitoring mode after the resetting of the learning curve and the limit curve [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that process step “changing into the crankcase pressure monitoring mode” is not required to be performed by the method of claim 10 by virtue of its dependency upon a condition “after the resetting of the learning curve and the limit curve” that is not necessarily satisfied during performing of the method of claim 10 (e.g., when the aforementioned contingent process step “resetting the learning curve and, as a result, the limit curve to their initial values” recited in claim 6, upon which claim 10 is dependent via claims 8 and 9, is not performed as part of the method)]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747